Citation Nr: 0935542	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 8, 2002, for 
the grant of a 100 percent rating for service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) which gave 
effect to an April 2008 Board decision which granted a 100 
percent rating for PTSD.  In the May 2003 rating decision, 
the RO assigned an effective date of June 28, 2002, for the 
100 percent rating, and the Veteran appealed.  The RO 
subsequently issued an April 2004 decision in which it 
increased the Veteran's rating to 50 percent effective June 
30, 1999 (the date that the increased rating claim was 
received); and assigned an effective date of April 8, 2002, 
for the 100 percent rating.  The case was remanded by the 
Board in November 2007.  

The Veteran testified at a Board hearing in July 2002 that 
was limited to the issue of an increased rating for PTSD.  He 
requested a Board hearing on the issue of an earlier 
effective date; but subsequently withdrew the request by way 
of an August 2006 correspondence.


FINDING OF FACT

Prior to April 8, 2002, the Veteran's PTSD was not productive 
of a disability picture in excess of that contemplated by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 50 percent for PTSD prior to April 8, 2002, are not met.  
38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.400, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue in this case (entitlement to an earlier 
effective date) is a downstream issue from that of the 
Veteran's claim for an increased rating (for which a VCAA 
letter was duly sent in March 2002), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Nonetheless, the Board notes that the RO sent the Veteran a 
July 2006 VCAA notice that specifically addressed the issue 
of an earlier effective date.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the Veteran in 
connection with the issue addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disability and the effect of that worsening on employment 
and daily life.  

Moreover, the Veteran in this case has been represented in 
the appeal by Vietnam Veterans of America, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
Veteran during the appeal process which has been ongoing 
since June 1999.  The Board finds that the Veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issue to 
the RO to furnish notice as to elements of the claim which 
the Veteran has already effectively been made aware of.  Such 
action would not benefit the Veteran.  

Moreover, the Board points out that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the July 2006 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The July 2006 notice substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examinations in September 1999, obtained medical 
opinions as to the etiology and severity of disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the appellant has not 
contended otherwise.  

Earlier Effective Dates

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.



Rating Criteria

The Board notes that in order to warrant an earlier effective 
date for the Veteran's 100 percent rating, it must be 
factually ascertainable that an increase in disability 
consistent with the 100 rating criteria occurred prior to 
April 8, 2002.  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding PTSD:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).
 
The Board notes that the Veteran underwent a psychological 
diagnostic assessment in July 1999.  The examiner (Dr. Rowe) 
found that the Veteran's hygiene and grooming were good.  His 
posture was normal and no atypical motor activity or 
repositioning was noted.  He spoke in a clear voice and at an 
average rate, rhythm, and tone.  His attention and 
concentration were within normal limits.  He was able to 
recall words, spell backwards, calculate serial sevens, and 
answer mathematical word problems.  His affect was varied and 
appropriate to thought content; and he maintained good eye 
contact.  He frequently referenced his lack of income and his 
limited activities since being laid off from work.  His 
thought processes were clear and there was no evidence of a 
thought disorder noted.  His mood was slightly dysphoric, 
though he did not appear to be particularly depressed.  His 
memory was good.  During the interview, he was able to 
demonstrate average social skills and he was attentive to 
social cues.  

The Veteran reported that he maintained steady employment 
from 1991 to 1999; but then was laid off in January 1999.  He 
has since determined that he is unable to work.  Dr. Rowe 
noted that it appears that the Veteran's symptoms developed 
after having been laid off; and that they have become more 
acute now that his unemployment benefits are about to expire.  
Dr. Rowe assigned a Global Assessment of Functioning (GAF) 
score of 55 (and noted that his highest score in the past 
year was 60).  He deemed the Veteran capable of managing his 
own funds.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2008).

A September 1999 treatment report reflects that the Veteran 
was laid off work for seven months but was back at work.  He 
reported that during the layoff, he consumed four half 
gallons of whiskey per week.  Now that he is back at work, he 
drinks one during the week, and another one on the weekend.  
He reported that he has problems sleeping unless he passes 
out after heavy drinking.  

The Veteran underwent a VA examination in September 1999.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of variable sleep, 
averaging four to eight hours per night and sometimes 
awakened by nightmares.  He stated that he has a Vietnam 
related nightmare approximately every ten days; but that he 
has restless sleep and night sweats three to four times per 
week.  He reported intrusive thoughts on a daily basis.  He 
cannot shake them off.  He stated that it is pointless to try 
to avoid the thoughts, so he does not try anymore.  He 
reported feeling sad and guilty on a regular basis.  He 
reported living a very isolated existence.  He felt very 
distant and cut off from other people, including his family.  
He stated that he is frequently irritable; but he is able to 
control it at work.  He also complained of an exaggerated 
startle response.  He reported that he is always anxious in 
the presence of others.  When he is not working, he performs 
house chores, cooks for himself, shops, and watches 
television.  Once a month, he went camping; and he went 
hunting in the fall.  He stated that he has no real friends; 
and socializes only rarely.  He stated that he has had no 
significant relationship in the past eight years.  He has two 
adult children.  He keeps in contact with one, but not the 
other.  He confirmed that he was laid off of work in January 
1999; but then resumed work again three weeks prior to the 
examination.  

Upon examination, the Veteran was casually dressed and neatly 
groomed.  He was cooperative; made good eye contact; and 
displayed appropriate facial expressions.  His thoughts were 
clear and logical; associations were tight; and there was no 
delusional thinking or other psychotic symptoms.  His affect 
was pleasant though somewhat sad and constricted.  He stated 
that his mood is depressed most of the time; but that he can 
hide it at work.  He denied suicidal thoughts or gestures.  
He was alert and oriented times three; but complained of some 
short term memory problems.  The short term memory 
occasionally interferes with work; but not on a regular 
basis.  Insight and judgment appeared to be good, though he 
drinks excessively.  The examiner deemed the Veteran to be 
capable of managing benefit payments in his own best 
interests.  Psychological testing revealed that the Veteran 
feels very inadequate socially and isolates himself in order 
to cope with his feelings of inadequacy.  The examiner stated 
that the Veteran probably also has a poor ability to modulate 
his anger; and that he feels chronically anxious and tense.  
Significant problems with depression were also evident.  The 
examiner noted that the Veteran was working full time and 
that he has worked full time for the past eight years.  His 
social life suffers from some combination of PTSD and alcohol 
abuse.  He assigned a GAF score of 60.  

The Veteran underwent a psychological examination by Dr. 
Sutherland in November 2000.  The Veteran indicated that he 
last worked in August 2000 as a forklift driver.  He stated 
that he currently spends his time watching sports on 
television.  He reported that he has a few friends with whom 
he enjoys talking.  He reported that he is able to take care 
of himself.  He does chores (sweeping, mopping, vacuuming, 
washing dishes, laundry, cooking, grocery shopping, driving, 
and handling his own money).  He stated that he has not been 
a member of any club, group or organization.  However, he 
also reported that he has no difficulty getting along with 
people.  Nonetheless, he stated that he would be better if 
people would leave him alone.  He reported symptoms of 
nightmares, flashbacks, and intrusive thoughts.  He stated 
that he gets nervous around people and that he tries to avoid 
them.  He reported some depression; and five to six hours of 
restless sleep.  He felt that his ability to concentrate was 
poor, as was his short term memory.  He stated that long term 
memory is adequate.  He denied suicidal ideation and 
anhedonia.  He reported that when he gets angry, he holds it 
in; but that he has not had problems with anger.  He denied 
hallucinations or delusions or mania.  He presented no 
evidence of a thought disorder.  His memory for remote and 
recent events appeared to be fair.  He stated that he drinks 
one half gallon of whiskey per week; which is down from the 
amount he used to drink.  

Upon examination, the Veteran was dressed in casual clothing.  
He was neat and clean and accompanied by a friend.  He was 
cooperative and polite.  He presented with a flat affect; but 
his mood appeared within normal limits.  His speech was of 
normal rate, rhythm, and volume and was consistent with what 
appeared to be low to average intellectual functioning. He 
presented no unusual behavior or mannerisms.  Insight into 
his life and situation appeared to be fair; and judgment 
appeared to be fair.  Test findings showed that the Veteran 
was functioning intellectually in the average to low average 
range; and that he was in the average range for perceptual 
organizational skills and for working memory.  

Dr. Sutherland noted that the Veteran lives alone.  He 
appeared to have a few friends and maybe some family that he 
is involved with on occasion.  However, he seems to isolate 
himself and prefer to be alone.  

VA outpatient treatment reports reflect that in June 2000, 
the Veteran denied depression.  In December 2000, the 
Veteran's alcoholism had improved.  In June 2001, he reported 
that he felt sad or depressed over the past year.  In October 
2001, he reported that he has not had any alcohol for several 
months.  Also in October 2001, the Veteran was treated for 
back pain.  He reported that he quit working last August due 
to a lot of lifting and bouncing while driving.  

The Board notes that in order to warrant a rating of 100 
percent prior to April 8, 2002, it would have to be factually 
ascertainable that the Veteran's PTSD was manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.

The Board notes that none of the medical records prior to 
April 8, 2002 reflect any of these symptoms.  In July 1999, 
September 1999, and November 2000, he was assigned GAF scores 
of 55, 60, and 55-60.  These scores consistently reflect 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The most recent 
evaluation reflected that he had some friends with whom he 
enjoyed talking.  The outpatient treatment reports indicate 
minor fluctuations in mood (with a denial of depression in 
June 2000 and a report of feeling depressed in June 2001).  
They also reflect improvements in alcoholism.  Finally, it 
appears that the Veteran maintained full time employment 
until August 2000, when he quit because the requirements of 
the job (a lot of lifting) were taking a toll on his back.  

The Board also notes that the Veteran's representative argued 
(in its August 2009 Informal Hearing Presentation) that the 
Veteran should be rated in excess of 50 percent from June 30, 
1999 to April 8, 2002.  The Board notes that in order to 
warrant a 70 percent rating, the Veteran's disability must be 
manifested by occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.   

Once again, the Board notes that the medical evidence does 
not reflect the types of symptoms set forth as examples for a 
70 percent rating in the regulatory criteria.  The Veteran 
was employed full time until he had to quit due to back 
problems.  Though he tends to prefer isolation, he has an 
adult child with whom he keeps contact; and he has a few 
friends with whom he enjoys talking.  His judgment and 
thinking have not been shown to be deficient.  Moreover, the 
Veteran did not have suicidal ideation; illogical, 
irrelevant, or obscure speech; near continuous panic or 
depression affecting the ability to function independently 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or inability to establish and maintain effective 
relationships.  He had some difficulty in that he finds being 
around other people to be somewhat stressful; however, he 
stated at his November 2000 examination that he had no 
difficulty getting along with people.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


